


Exhibit 10.37

 

STANDSTILL AGREEMENT

 

This AGREEMENT (this “Agreement”) is made and entered into as of November 19,
2009, by and among DIRECTV, a Delaware corporation (the “Company”), on the one
hand, and each of John C. Malone (“JCM”), Leslie Malone (“LM”), The Tracy L.
Neal Trust A (the “Tracy Trust”) and The Evan D. Malone Trust A (such trust,
collectively with JCM, LM and the Tracy Trust, the “Malones” and each
individually, a “Malone”), on the other hand.

 

RECITALS

 

WHEREAS, on May 4, 2009, the DIRECTV Group, Inc. (“DIRECTV”) and Liberty Media
Corporation (“Liberty Media”), announced that they, together with certain
affiliated entities, had entered into an Agreement and Plan of Merger, dated as
of May 3, 2009, as amended (the “Merger Agreement”), to combine, subject to the
terms and conditions thereof, DIRECTV with Liberty Entertainment, Inc. (“LEI”),
a wholly owned subsidiary of Liberty Media, to form the Company;

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement each of the Malones will, among other things, receive shares of
Holdings Class A Common Stock (as defined in the Merger Agreement);

 

WHEREAS, between May 12, 2009 and May 19, 2009, four proposed shareholder class
actions (the “Delaware Actions”) were filed in the Court of Chancery in the
State of Delaware (the “Court”) against DIRECTV, Liberty Media, LEI and certain
present and former members of the board of directors of DIRECTV (collectively,
the “Defendants”), alleging that the Defendants breached their fiduciary duties,
or aided and abetted the breach of fiduciary duties owed by other Defendants, to
DIRECTV and its unaffiliated shareholders, in connection with the negotiation
and execution of the Merger Agreement;

 

--------------------------------------------------------------------------------


 

WHEREAS, on May 22, 2009, the Court consolidated the Delaware Actions under the
caption In re The DIRECTV Group Inc., Shareholder Litig., Consolid. C.A.
No. 4581-VCP (the “Action”);

 

WHEREAS, the parties to the Action, by their respective counsel, have entered
into a certain Stipulation and Agreement of Compromise, Settlement and Release
(the “Stipulation”), dated October 16, 2009, a copy of which is attached hereto
as Exhibit A; and

 

WHEREAS, in connection with the settlement of the Action pursuant to the
Stipulation, the parties hereto have agreed that at the time of the closing of
the transactions contemplated by the Merger Agreement the Company and the
Malones will enter into this Agreement which restricts the Malones from making
certain purchases or other acquisitions of additional shares of Holdings Class A
Common Stock.

 

AGREEMENTS

 

In consideration of the foregoing and the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

 

1.   Definitions.  For purposes of this Agreement, capitalized terms used and
not defined herein will have the respective meanings ascribed to them in the
Merger Agreement. Terms defined in the singular shall have the same meanings
when used in the plural and vice versa.

 

2.   Standstill.

 

(a)           Each Malone agrees, severally for himself, herself or itself and
not jointly with any other Malone, that during the period commencing from and
after the Merger Effective

 

2

--------------------------------------------------------------------------------


 

Time and ending on the termination of this Agreement pursuant to Section 4, he,
she or it will not purchase or otherwise acquire any shares of Holdings Class A
Common Stock other than a purchase or other acquisition that is a Permitted
Acquisition. For the purposes of this Agreement, each of the following
acquisitions of shares of Holdings Class A Common Stock by a Malone will be
deemed a “Permitted Acquisition”:

 

(i)           any acquisition of shares of Holdings Class A Common Stock from
the Company pursuant to the Merger Agreement;

 

(ii)          any acquisition of shares of Holdings Class A Common Stock from
another Malone;

 

(iii)         any acquisition of shares of Holdings Class A Common Stock
pursuant to the grant, exercise or vesting of any equity incentive awards;

 

(iv)        any acquisition of shares of Holdings Class A Common Stock as a
result of any stock dividend, stock split or other distribution so long as such
dividend or distribution is made on a pro rata basis to all holders of Holdings
Common Stock;

 

(v)         any acquisition of shares of Holdings Class A Common Stock pursuant
to the exercise of any rights, warrants or other securities issued or
distributed to all holders of Holdings Common Stock on a pro rata basis;

 

(vi)        any acquisition of shares of Holdings Class A Common Stock received
in exchange for shares of Holdings Class B Common Stock so long as the aggregate
voting power of the Malones, collectively, does not increase as a result of such
exchange;

 

(vii)       any acquisition of shares of Holdings Class A Common Stock upon the
redemption of shares of Holdings Class B Common Stock following the death

 

3

--------------------------------------------------------------------------------


 

of JCM in accordance with the provisions of the certificate of incorporation of
the Company, as amended in accordance with Section 1.5(c) of the Merger
Agreement; and

 

(viii)      commencing on the first anniversary of the Split-Off Effective Time,
any acquisition of shares of Holdings Class A Common Stock (in open market
transactions or otherwise) in an amount not to exceed a number of shares equal
to 1.0% of the number of shares of Holdings Common Stock outstanding (on a fully
diluted basis) immediately following the Merger Effective Time (with such number
of shares to be subject to adjustment to reflect the effects of stock splits,
reverse splits, stock dividends and similar events occurring after the Merger
Effective Time); provided, that the Malones will not acquire more than 50% of
the number of shares permitted to be acquired pursuant to this clause
(viii) prior to the second anniversary of the Split-Off Effective Time; and
provided, further, that shares acquired by any Malone pursuant to clauses
(i) through (vii) above will not be counted against acquisitions permitted
pursuant to this clause (viii).

 

3.             Representations and Warranties.  The Company, on the one hand,
and each of the Malones, severally and not jointly, on the other hand, hereby
represents and warrants to the other as follows:

 

(a)           Such party has the legal right and all requisite power and
authority to make and enter into this Agreement and to perform his, her or its
obligations hereunder and comply with the provisions hereof. If such party is
other than a natural person, the execution, delivery and performance of this
Agreement by such party has been duly authorized by all necessary corporate,
trust or other action on its part. This Agreement has been duly executed and
delivered by such party and constitutes the valid and binding obligation of such
party enforceable

 

4

--------------------------------------------------------------------------------


 

against him, her or it in accordance with its terms except as enforcement may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought;

 

(b)           The execution, delivery and performance of this Agreement by such
party, and the compliance by such party with the provisions hereof, do not and
will not (with or without notice or lapse of time, or both) conflict with, or
result in any violation of, or default under, or give rise to any right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to such party or any of his, her or its properties or assets, other
than any such conflicts, violations, defaults, or other effects which,
individually or in the aggregate, do not and will not prevent, restrict or
impede such party’s performance of his, her or its obligations under and
compliance with the provisions of this Agreement. If such party is other than a
natural person, the execution, delivery and performance of and compliance with
this Agreement by it does not and will not contravene its certificate of
incorporation, by-laws, trust agreement or other organizational document
currently in effect or, in the case of the Company, those contemplated by the
Merger Agreement to be in effect after the Closing; and

 

(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or any
other person is required by such party in connection with the execution,
delivery or performance of this Agreement by such party, other than as may be
required under applicable Federal and state securities laws.

 

5

--------------------------------------------------------------------------------


 

4.             Termination.

 

(a)           This Agreement will continue in full force and effect until the
earliest to occur of (i) such time as the Malones in the aggregate do not own
shares of Holdings Class B Common Stock entitling them to vote at least 10% of
the combined voting power of the Holdings Class A Common Stock and the Holdings
Class B Common Stock; (ii) 5 p.m. Eastern Time on the Business Day immediately
preceding the third anniversary of the Mergers; (iii) the death of JCM and
(iv) June 30, 2010 in the event the Effective Date (as such term is defined in
the Stipulation) has not occurred prior to such date.

 

(b)           Upon the termination or expiration of this Agreement as provided
herein, all of the covenants and agreements set forth in this Agreement
applicable to any party shall terminate and be of no further force and effect.

 

5.             Miscellaneous.

 

(a)           Remedies.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement.

 

(b)           Expenses.  Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such costs
and expenses.

 

(c)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

6

--------------------------------------------------------------------------------

 

(d)           Jurisdiction.          All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in the Court of
Chancery of the State of Delaware, or, if the Court of Chancery lacks subject
matter jurisdiction, in any federal court sitting in the State of Delaware, and
the parties hereto hereby irrevocably submit to the exclusive jurisdiction of
such courts (and, in the case of appeals, appropriate appellate courts
therefrom) in any such action or proceeding and irrevocably waive the defense of
an inconvenient forum to the maintenance of any such action or proceeding. The
consents to jurisdiction set forth in this paragraph shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

(e)           Assignment; Successors.   Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned or delegated in
whole or in part, by operation of Law, or otherwise, by any of the parties
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall inure to the benefit of, and be enforceable by, a
successor to the Company only in the event that (i) such successor entity
results from a merger involving the Company, (ii) the stockholders of the
Company immediately prior to any such merger are the sole stockholders of such
successor immediately after such merger, and (iii) the rights, privileges and
preferences of the respective classes of common stock

 

7

--------------------------------------------------------------------------------


 

received by holders of Holdings Class A Common Stock and Holdings Class B Common
Stock in such merger are, in all material respects, the same as the rights,
privileges and preferences of the Holdings Class A Common Stock and Holdings
Class B Common Stock, respectively, held by such persons immediately prior to
such merger.

 

(f)            Descriptive Headings.         Headings of Sections and
subsections of this Agreement are for convenience of the parties only, and shall
be given no substantive or interpretive effect whatsoever.

 

(g)           Entire Agreement; No Third-Party Beneficiaries.           This
Agreement constitutes the entire agreement among the parties, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof and thereof;
provided, that nothing herein will be deemed to affect the validity of or the
obligations of the parties under the Voting and Right of First Refusal
Agreement, dated as of May 3, 2009, as amended, by and among LEI, DIRECTV, the
Company and each of the Malones. Nothing in this Agreement shall be construed as
giving any person, other than the parties hereto and as provided in
Section 5(e) any right, remedy or claim under or in respect of this Agreement or
any provision hereof.

 

(h)           Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:

 

If to any Malone, to:

 

John C. Malone or Leslie A. Malone
c/o Liberty Media Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Facsimile: (720) 875-5401

 

8

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention: Frederick H. McGrath

Facsimile: (212) 259-2530

 

If to the Company to:

 

The DIRECTV Group, Inc.

2230 East Imperial Highway

El Segundo, CA 90245

Attention: Larry D. Hunter

General Counsel

Facsimile: (310) 964-0838

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Frederick S. Green

Michael E. Lubowitz

Facsimile: (212) 310-8007

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Richard I. Beattie

Marni J. Lerner

Kathryn King Sudol

Facsimile: (212) 455-2502

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

 

9

--------------------------------------------------------------------------------


 

(i)            Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended or modified,
unless (i) approved in writing by (A) each of the Malones and (B) the Company,
and (ii) approved by either (A) the board of directors of the Company (including
the unanimous approval of the Qualifying Directors (as such term is defined in
the by-laws of the Company attached as Exhibit A-2 to the Merger Agreement)) or
(B) the holders of a majority of the outstanding shares of the Holdings Class A
Common Stock (other than any such shares held by the Malones).

 

(j)            No Implied Waivers.  No action taken pursuant to this Agreement,
including any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein or made
pursuant hereto. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by any party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.

 

(k)           Interpretation.  When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words

 

10

--------------------------------------------------------------------------------


 

“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

(l)            Counterparts. This Agreement may be executed in counterparts
(each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement) and shall become effective when one
or more counterparts have been signed by each of the parties and delivered to
the other parties.

 

[Remainder of page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

DIRECTV

 

 

 

 

 

 

 

By:

/s/ Larry D. Hunter

 

 

Name: Larry D. Hunter

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

JOHN C. MALONE, individually

 

 

 

 

 

 

 

 

LESLIE MALONE, individually

 

 

 

 

 

 

 

TRACY L. NEAL TRUST A

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EVAN D. MALONE TRUST A

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

DIRECTV

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

/s/ John C. Malone

 

 

JOHN C. MALONE, individually

 

 

 

 

 

/s/ Leslie Malone

 

 

LESLIE MALONE, individually

 

 

 

 

 

 

 

TRACY L. NEAL TRUST A

 

 

 

 

 

 

 

By:

/s/ David Thomas III

 

 

Name: David Thomas III

 

 

Title: Trustee

 

 

 

 

 

 

 

EVAN D. MALONE TRUST A

 

 

 

 

 

 

 

By:

/s/ David Thomas III

 

 

Name: David Thomas III

 

 

Title: Trustee

 

--------------------------------------------------------------------------------

 
